DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 June 2019 and 19 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-19 of copending Application No. 16/438,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-19 of copending 
Instant Application
US Application No. 16/438,427
1. A system, comprising:
a processor of a document server;
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:



split a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain;
detect a change to the document made by an authorized participant node;
update a segment of the plurality of segments stored on the ledger based on the change to the document;
collect votes on the change to the document from a plurality of participant nodes; and
commit the updated segment to the blockchain based on the votes.  

1. A system, comprising:
a processor of a document server;
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:
receive a document from a document owner node, the document contains restricted access segments;
split the document into a plurality of ledger entries to be stored on a blockchain;

update a ledger entry of the plurality of ledger entries based on a proposed change to the document made by an authorized participant node;


commit the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and

send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  

2. The system of claim 1, wherein the instructions further cause the processor to send a notification of the change to the document to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  





4. The system of claim 1, wherein the instructions further cause the processor to receive instructions from the document owner on a consensus method for reconciliation of changes of the document.  


5. The system of claim 1, wherein the instructions further cause the processor to assign participant nodes selected by the document owner from the plurality of the participant nodes to vote on the document change.  

6. The system of claim 5, wherein the instructions further cause the processor to record a ledger entry on the blockchain if a consensus on the document change is not reached by the participant nodes assigned to vote.  

7. The system of claim 1, wherein the instructions further cause the processor to execute a smart contract to restrict access to the segments of the document identified by the document owner.  


…
send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  





3. The system of claim 1, wherein the instructions further cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

4. The system of claim 3, wherein the instructions further cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  

5. The system of claim 4, wherein the instructions further cause the processor to generate a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.  

6. The system of claim 1, wherein the instructions further cause the processor to execute a smart contract to restrict access to the segments of the document.  






splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain;

updating, by the document server, a segment of the plurality of segments stored on the ledger based on the change to the document;
collecting, by the document server, votes on the change to the document from a plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  





9. The method of claim 8, further comprising sending a notification of the change to the document to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  

10. The method of claim 8, further comprising determining view and edit access for each of the segments of the document for the plurality of the participant nodes.  



11. The method of claim 8, further comprising receiving instructions from the document owner on a consensus method for reconciliation of changes of the document.  

12. The method of claim 8, further comprising assigning participant nodes selected by the document owner from the plurality of the participant nodes to vote on the document change.  




14. The method of claim 8, further comprising executing a smart contract to restrict access to the segments of the document identified by the document owner.  

15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:



splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain;
detecting a change to the document made by an authorized participant node;
updating a segment of the plurality of segments stored on the ledger based on the change to the document;
collecting votes on the change to the document from a plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  














17. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to determine view and edit access for each of the segments of the document for the plurality of the participant nodes.  


18. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to receive instructions from the document owner on a consensus method for reconciliation of changes of the document.  


19. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to assign participant nodes selected by the document owner from the plurality of the participant nodes to vote on the document change.  

20. The non-transitory computer readable medium of claim 19, further comprising instructions, that when read by the processor, cause the processor to record a ledger entry on the blockchain if a consensus on the document change is not 


receiving, by a document server, a document from a document owner node, the document contains restricted access segments;
splitting, by the document server, the document into a plurality of ledger entries to be stored on a blockchain;




committing, by the document server, the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.


8. A method, comprising:
…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  

9. The method of claim 8, further comprising determining view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  

10. The method of claim 8, further comprising determining a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

11. The method of claim 10, further comprising assigning participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  




13. The method of claim 8, further comprising executing a smart contract to restrict access to the segments of the document.  


15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
receiving a document from a document owner node, the document contains restricted access segments;
splitting the document into a plurality of ledger entries to be stored on a blockchain;

updating a ledger entry of the plurality of the ledger entries based on a proposed change to the document made by an authorized participant node;




committing the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  






…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  

16. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to determine view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  

17. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

18. The non-transitory computer readable medium of claim 17, further comprising instructions, that when read by the processor, cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  


19. The non-transitory computer readable medium of claim 18, further comprising instructions, that when read by the processor, cause the processor to generate a ledger entry that indicates rejection of the proposed change if .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 2, 7, 9, 14, and 16 are objected to because of the following informalities:  
As to claims 2, 9, and 16, there is no antecedent basis for “the plurality of the participant nodes authorized to view the document.”  Applicant may have intended the phrase the cited element is included in to read as “a set of participant nodes, of the plurality of the participant nodes, authorized to view the document”, or as “a set of participant nodes authorized to view the document of the plurality of the participant nodes” [emphasis added] to indicate the set of participant nodes is a set of nodes authorized to view the document from the larger pool of the plurality of participant nodes which may include nodes that both are and are not authorized. 
As to claims 7 and 14, there is no antecedent basis for “the segments of the document identified by the document owner.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 7, and 13, the claims recite “split a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain;… update a segment of the plurality of segments stored on the ledger based on the change to the document.” The first limitation does not require the step of actually storing the plurality of segments on the ledger, rather that they have the intended use “to be stored”. In contrast, the second limitation requires that the segments be stored on the ledger. It is unclear if and when the required step of storing the segments on the ledger occurs, and if the storage step is intended to be part of the method steps being claimed or performed outside the scope of the method. As such, the scope of the claims can not be properly ascertained, rendering them indefinite.
As to claims 2-6, 8-12, and 14-18, the claims depend from claims 1, 7, and 13 and inherit the deficiencies under 35 USC §112(b) as set forth above without curing them. Accordingly, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 2017/0220815 A1), hereinafter Ansari.

As to claim 1, Ansari discloses a system, comprising:
a processor of a document server (Figs. 1, 4; [0017]; [0069]);
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor (Figs. 1, 4; [0017]; [0069]; [0083]) to:
([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions of a blockchain ledger.);
detect a change to the document made by an authorized participant node ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
update a segment of the plurality of segments stored on the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collect votes on the change to the document from a plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
commit the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).

As to claim 8, Ansari discloses a method, comprising:
splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions of a blockchain ledger.);
detecting, by the document server, a change to the document made by an authorized participant node ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
updating, by the document server, a segment of the plurality of segments stored on the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting, by the document server, votes on the change to the document from a plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).

As to claim 15, Ansari discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (Figs. 1, 4; [0017]; [0069]; [0083]):
splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions of a blockchain ledger.);
detecting a change to the document made by an authorized participant node ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
updating a segment of the plurality of segments stored on the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting votes on the change to the document from a plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).  

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses wherein the instructions further cause the processor to send a notification of the change to the document to a set of participant nodes of the plurality of the participant nodes authorized to view the document ([0061]; [0064], A set of approvers is sent a notification of the edit.).

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses wherein the instructions further cause the processor to determine view and edit access for each of the segments of the document for the plurality of the participant nodes ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys.).  

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses wherein the instructions further cause the processor to receive instructions from the document owner on a consensus method for reconciliation of changes of the document ([0037], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. a consensus method requiring all approver nodes to agree on the final version and thus any changes made by editors.).  

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses wherein the instructions further cause the processor to assign participant nodes selected by the document owner from the plurality of the participant nodes to vote on the document change ([0037]; [0064], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. vote unanimously on any document changes, and the system notifies the approvers when document changes are finalized.).  


As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 5, 12, and 19 above. In addition, Ansari discloses wherein the instructions further cause the processor to record a ledger entry on the blockchain if a consensus on the document change is not ([0065]; [0066], If an approver votes to reject, i.e. a consensus on the document change is not reached, then the a blockchain transaction is generated.).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Ansari discloses wherein the instructions further cause the processor to execute a smart contract to restrict access to the segments of the document identified by the document owner ([0037], A submitter, i.e. document owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract. “ The approvers are thus restricting access to segments of the document to those approvers specified by the owner. The owner can also specify intended recipients restricted to access only after approval.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bastide et al. (cited in IDS filed 06/11/2019)(US 2018/0173719 A1) discloses collaborative document editing in a blockchain environment. Upon edits made by one authorized node, other authorized nodes are notified. A consensus model is used to reconcile changes.

Kallahalla et al. (US 2003/0081790 A1) discloses fragmenting a file and assigning read/write access for each fragment via respective keys.
Laupretre et al. (US 2018/0052813 A1) discloses collaborative editing of a document using blockchain. Editors are notified in real-time of changes to allow for concurrent display.
Housholder et al. (US 2019/0342074 A1) discloses segmenting a file in a blockchain environment. Permission information specifying share users permitted to receive, modify, or otherwise interact with the data file can be specified by the file owner in an echo table.
Roennow et al. (WO 2018/100227 A1) discloses a document owner providing a document to a blockchain system, splitting the document into a plurality of segments, and the owner specifying nodes authorized to have access to the document or document part, e.g. doctors.
Finlow-Bates (US 2019/0325038 A1) discloses a smart contract blockchain system including using endorsement, i.e. voting, of messages/changes in the blockchain.
LEE DONG JUN (KR 20200097147 A) discloses dividing a file into a plurality of sub-files in a file sharing application utilizing a P2P blockchain network. Additionally, the blockchain utilizes smart contracts which can include an authorized peer list of nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167